Title: To Thomas Jefferson from Bernard Peyton, 13 December 1821
From: Peyton, Bernard
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Rich’d
                            13 Decr 1821.
                    I hand herewith sales your last parcel 60 Blls: Flour at $5¾, which has been the standard for some time, & the article quite languid in every market, here it recurs to be gradually sinking—I recd yours to=day covering notes for the renewal of yours at the several Banks, and will take an early occasion to forward more blanks as you request—Your dft: favor Wolf & Raphael was presented and paid, for $75, before rect of yours, & I have to apologise for not rendering your a/c to 31 Octr as you have wished, I have really been so much occupied in court, & with other things recently, that it has not been in my power, these engagements are however now off hand, & you may expect your a/c to 1 Jany next, & more punctuality hereafter—the balance now against you is $507.The case of Preston is at length over, & considering all things, we have come off pretty well—we have ample indemnity for the sum found by the Jury (pr the Enquire of to=day) we hope, & mean to ask the Legislature to allow Jno Preston’s property to be sold on a credit to render it the more certain—Your assured friend
                        B. PeytonP.S. You gave a dft: for $100 to Miss Ellen Randolph last spring, which she then drew only $30 on & the other day ordered the other $70 remitted to Washington to her, which I did
                        B. P.Sales 44 Blls: super & 16 Fine Flour by B. Peyton for a/c Thomas Jefferson Esqr1821 Rich’dDecr 12thTo Wm Rowlett for cash in store.44 Blls: super fine Flour at $5.75$253.0016doFine—do—5.37½86.00$339.00ChargesCash paid fght: on the above at 2/6
 $25.00Canal Tolldodo7½d
6.25Inspectiondodo2¢
1.20Drayagedo10 loads9d1.25Storagedodo8¢

4.80Comission at 2½ per Ct is
8.48$46.98Nett proceeds$292.02E.E.
                        B. PeytonBy C. Bias